DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see PAGE 7 of Remarks, filed November 19, 2021, with respect to claims 2, 4, and 17 have been fully considered and are persuasive.  The Applicant has successfully incorporated previously indicated allowable subject matter into independent claims. The rejection/objection of the aforementioned claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) dielectric layers for a multilayer ceramic capacitor containing firs crystal grains disposed in a continuous plane direction that is perpendicular to the stacking direction of internal electrodes comprising a solid solution of barium, titanium and a rare earth element. The dielectric layer further comprises second crystal grains in the disposed continuously in the same plane direction and containing a solid solution of barium, titanium, and a second rare earth element. A mole ratio of the first rare earth element to titanium located 50 nm or less from an interface of the first crystal grains to a second mole ratio of the second rare earth element to titanium located 50 nm to 100 nm from an interface of the first crystal grains is from 0.95 to 1.05. A third mole ratio of the second rare earth element to titanium in the second crystal grains is half or less of a fourth mole ratio of the first rare earth element to titanium in the first crystal grains. The concentration of the second rare 
The prior art further does not teach nor suggest (in combination with other claim limitations) the mole ratio of the first rare earth element to titanium located from 50 nm to 100 nm from the interface of the first crystal grains is 1.7 times or more than a mole ratio of the  second rare earth element to titanium located from 50 nm to 100 nm from the interface of the second crystal grains.
The prior art further does not teach nor suggest (in combination with other claim limitations) the first and second rare earth elements are dysprosium. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848